Freeman, J.,
delivered the opinion of the court.
The parties were indicted and convicted in the Circuit Court for playing cards with a free negro, under Section 4888 of the Code.
That section makes it a misdemeanor for a white person to play at cards with any slave or free negro, and imposes a fine of not less than twenty-five dollars, with imprisonment in the county jail not less than one nor more, than six months.
Our first impression was, that this statute might stand in connection with the act of 1865, Code, section 2745a, and the changed condition of things result*71ing from emancipation. But on careful reflection, we conclude the contrary to be tbe case.
Section 4888 was evidently passed to meet the11 demand of 'the state of things of which slavery was a part. Its principle is a distinction between the races and a prohibition against the association of the white man with either the slave or the free negro of that period, which is involved in the indulgence in games of hazard or address. The negro now emancipated, is equal before the law to the white man. It would be an unfair assumption to hold that a statute intended for an entirely different set of relations, should be held to operate under the changed state of things now extant in our State.
The equal rights of persons of color is recognized in its broadest extent by the act of 1865, Code, section 2745a, and subsequent' sections, and all acts or parts of acts inconsistent therewith expressly repealed. We think the spirit, and purpose of this act is an implied repeal of section 4888, even if it is not to be held inoperative because of the changed position of the black race in our State, and because it was made to meet an evil now passed away.
For these and other reasons that might be given, we hold that the offense charged has ceased to be one in our State, and that judgment should have been arrested.
Let the judgment be reversed and arrested, and the parties discharged.